Citation Nr: 0405983	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her brother




ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954, from July 1962 to June 1971 (including combat in the 
Republic of Vietnam), and from June 1971 to December 1973.  
His medals include the Combat Infantryman Badge.  He died in 
June 1987.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant, the surviving spouse of the 
veteran, timely appealed this determination to the Board.

In June 2003, the appellant and her brother, accompanied by 
the appellant's representative, testified at a 
videoconference hearing conducted before the undersigned 
Veteran's Law Judge (formerly known as a Member of the Board) 
at the local VA regional office.  At the hearing, the 
Veteran's Law Judge held the record open for 20 days in order 
to allow the appellant time to submit additional evidence.  
Subsequent to the hearing and within the allotted time 
period, the appellant submitted additional documents, 
including medical and military records, but failed to submit 
an accompanying waiver of RO consideration.  These documents, 
however, do not contain evidence relevant to this appeal and 
will therefore not be considered by the Board in adjudicating 
this claim.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1987 at the age of 51; the 
immediate cause of the veteran's death as shown on the death 
certificate was metastatic carcinoma of the esophagus; no 
other conditions were identified as significant in 
contributing to his death; an autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral high frequency hearing loss, 
evaluated at zero percent.  

3.  The evidence shows that the veteran's metastatic 
carcinoma of the esophagus did not have its onset during 
service, did not develop within one year of his discharge, 
and is not otherwise related to a disease or injury of 
service origin.

4.  Although the veteran served during the Vietnam era, he 
was not diagnosed as having a disorder for which VA has 
established a presumption of service connection under 
38 C.F.R. § 3.309(e), and there is otherwise no competent 
evidence of a nexus between the cause of the veteran's death 
and service.

5.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not, however, 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes 
notification provisions, requiring VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

By way of a letter dated in August 2002, VA notified the 
appellant of the evidence needed to substantiate the claim.  
In the discussion contained in this letter, the appellant was 
effectively furnished notice of the types of evidence that 
she needed to sent to VA in support of her claim, as well as 
the types of evidence VA would assist in obtaining.  The 
appellant was also informed of her responsibility to 
identify, or to submit directly to VA, evidence showing the 
cause of death, evidence of an injury, disease or other event 
in service, and medical evidence of a relationship between an 
injury, disease, or event in service and the cause of the 
veteran's death.  In addition, a detailed review of the 
August 2002 letter indicates that the appellant was further 
requested to identify or send to VA any additional sources of 
evidence that could help substantiate the claim.  Moreover, 
the appellant has been provided with a statement of the case 
that discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
the appellant of the evidence needed to prevail on the claim.  
By way of the aforementioned documents, the appellant was 
informed of the cumulative evidence of record, what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain, and she was fully notified of her need to give VA 
any evidence pertaining to her claim.  See Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, because each of the four content 
requirements of the a VCAA notice has been fully satisfied, 
the Board determines that any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See 38 C.F.R. § 20.1102 (harmless error) 
(2003).  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records in support of the claim.  In this 
regard, the veteran's service medical records and death 
certificate are associated with the claims folder.  Pertinent 
hospital and medical records have also been obtained and 
associated with the claims folder.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument and additional evidence.  Finally, the 
record in this case shows that there is no competent medical 
evidence of a nexus between the cause of the veteran's death 
and the veteran's military service.  No additional 
development is therefore necessary since no reasonable 
possibility exists that further assistance would aid the 
appellant in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Under these circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time.  No prior remand of the case to the RO for 
additional assistance to the appellant in the development of 
her claim (as required by the VCAA) or to give the 
representative another opportunity to present additional 
evidence and/or argument, is required.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that further assistance would aid 
the veteran in substantiating her claim.  In addition, the 
appellant and her representative have submitted evidence and 
requested to file additional documents subsequent to the June 
2003 hearing before the Board, thus demonstrating their 
understanding that they should submit all evidence in the 
claimant's possession that pertains to the claim.  No further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran who 
served for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops a chronic 
disorder, such a malignant tumor, to a compensable degree 
within a prescribed period after separation from service (one 
year for a malignant tumor), such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2003).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997); McCartt v. West, 12 Vet. App. 164, 168-69 
(1999).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  See 
Brock; see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 C.F.R. § 3.303.  See also 38 U.S.C.A. 
§§ 1113(b), 1116 West 2002).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on June [redacted], 1987 at the age of 51.  The cause of the 
veteran's death as shown on the death certificate was 
metastatic carcinoma of the esophagus, which was the sole 
disability listed as the immediate cause of death.  Medical 
records from January 1987 listed the veteran's condition as 
status-post cancer of the esophagus with metastatic lesion to 
the brain.  And a May1995 surgical report diagnosed the 
veteran with adenocarcinoma of the esophagus.  Primary brain 
cancer was not diagnosed and an autopsy of the veteran was 
not performed.  

The appellant does not contend, and the evidence does not 
establish, that the veteran had either cancer of the 
esophagus or cancer of the brain, or that a malignant tumor 
was present to a compensable degree within one year after 
service.  Indeed, the earliest evidence that the veteran had 
any form of cancer was in April 1985, over 11 years after the 
veteran's discharge from active duty.  Rather, the appellant 
contends that the veteran died as a result of cancer of the 
esophagus, which was caused by his exposure to herbicides 
during his period of service in the Republic of Vietnam.  The 
appellant alternatively argues that the veteran's carcinoma 
of the esophagus may have originated from cancer of the brain 
that migrated to his esophagus, and that the brain cancer may 
have been caused by the veteran's exposure during service to 
Agent Orange.

As noted above, a presumption of service connection is 
available for those veterans who served in Vietnam during the 
Vietnam era provided that they are also diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  Here, 
however, notwithstanding the appellant's contentions, the 
evidence does not show that the veteran was ever diagnosed as 
having a disease listed in 38 C.F.R. § 3.309(e).  Neither 
carcinoma of the esophagus nor cancer of the brain is a 
disability recognized by the Secretary as warranting a 
presumption of service connection.  38 C.F.R. § 3.309(e).  
And even if one of these cancers were listed as a presumptive 
condition within the regulation, a veteran is not entitled to 
the presumption of service connection when a cancer listed as 
a presumptive disease under 38 C.F.R. § 3.309 is shown by the 
evidence to be a metastasis from a cancer which is not so 
listed.  See Darby v. Brown, 10 Vet. App. 243 (1997); see 
also VAOPGCPREC 18-97 (presumptive service connection may not 
be established under 38 U.S.C. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure, if the cancer 
developed as the result of metastasis of a cancer which is 
not associated with herbicide exposure).  Thus, the Board 
finds that the claim for service connection for the cause of 
the veteran's death, as evaluated under the regulations 
governing presumptive service connection based on exposure to 
Agent Orange, must be denied.  Finally, the record contains 
no medical opinion establishing a nexus between any incident 
of service, to include Agent Orange exposure, and the cause 
of the veteran's death.
 
The Board is cognizant of the opinion of the appellant that 
Agent Orange exposure caused the veteran's death.  As a lay 
person, however, she is not shown to have the expertise to 
proffer medical opinions or diagnoses.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the appellant is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, her opinion is not a basis upon which to establish 
service connection for the cause of the veteran's death.

In sum, the record in this case contains no competent medical 
evidence establishing a nexus between the veteran's fatal 
carcinoma of the esophagus and service, to include any Agent 
Orange exposure therein.  As such, there is no medical 
evidence of record that shows that a disability of service 
origin substantially or materially contributed to cause the 
veteran's death.  

As a final point, the Board notes that in reaching this 
determination, the Board does not wish in any way to diminish 
the veteran's heroic and decorated service, including his 
combat service in the Republic of Vietnam.  The Board, 
however, is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound by on these matters 
by the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 




ORDER

The claim for service connection for the cause of the 
veteran's death is denied



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



